DONNELLY, Judge.
Appellant, Gregory McKnight, was charged with stealing from the person of Tommy Radley. V.A.M.S. §§ 560.156 and 560.161. Appellant, with the assent of the Court, waived trial by a jury. Rule 26.-01(b) V.A.M.R. The Court found appellant guilty as charged and sentenced him to imprisonment for a term of five years. Following rendition of judgment and imposition of sentence, an appeal was perfected to this Court.
The appeal having been taken to this Court prior to January 1, 1972, the effective date of new Article V of the Constitution, V.A.M.S., we have jurisdiction pursuant to then Art. V, § 3 of the Missouri Constitution.
The only point raised on appeal is that the evidence is insufficient to sustain the judgment of conviction. We hold the evidence sufficient and affirm.
On the evening of January 30, 1971, Tommy Radley gave appellant and other boys and girls automobile transportation to a party at 70th and Terrace Streets in Kansas City. Radley returned around 12:15 a. m., to the party in order to take appellant and the others home. After Rad-ley dropped the two girls off at 54th and Euclid, appellant stated he wanted to go to 95th and Metcalf. Radley then took his girl friend home and, as he started to get out of the car in front of her house, appellant reached down in his coat pocket and said, “keep driving.” Radley then shut the door and appellant climbed into the front seat and again said, “keep driving.” After striking Radley “a couple of times,” appellant asked Radley for his watch which Radley handed over because he “thought he had a gun and I didn’t want to take any chances.” Radley kept on driving and appellant continued to hit him on the side of the face until Radley jumped and ran from his car at 59th and Euclid.
Later that morning, about 1:30 a. m., Harrel Hockemeier of the Kansas City Missouri Police Department gave chase to a speeding 1960 white Chevrolet which finally stopped after it had run off the road. Patrolman Hockemeier stated that appellant was one of the occupants of the car and that after he had told the parties to place their hands on the car, he observed appellant take a wrist watch out of his right coat pocket and attempt to hand it to one of the other parties. When the other party refused to take it, the watch was dropped on the ground behind the car. The officer then ordered appellant to pick up the watch. The watch was later identified as belonging to Radley.
We review this case as though a verdict of guilty had been returned by a jury, for the finding of the Court has the same force and effect as the verdict of a *417jury. Rule 26.01(b). “If there is substantial evidence to support the finding it should be affirmed.” State v. Lane, Mo.Sup., 475 S.W.2d 91, 94; State v. Haislip, Mo.Sup., 411 S.W.2d 81, 83.
We find the evidence sufficient to sustain the conviction. Cf. State v. Stockdale, Mo.Sup., 415 S.W.2d 769.
The judgment is affirmed.
All of the Judges concur.